UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response… 10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Ambassadors International, Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 023178106 (CUSIP Number) January 26, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ X ]Rule 13d-1(c) [ ]Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures previously provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 023178106 Schedule 13G Page2of21 Pages 1 Names of Reporting Persons: Chris Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page3of21 Pages 1 Names of Reporting Persons: Spiro Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page4of21 Pages 1 Names of Reporting Persons: Constance Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page5of21 Pages 1 Names of Reporting Persons: Julie Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page6of21 Pages 1 Names of Reporting Persons: George Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page7of21 Pages 1 Names of Reporting Persons: Jamie Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page8of21 Pages 1 Names of Reporting Persons: Christos Goulakos 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page9of21 Pages 1 Names of Reporting Persons: Sam Yaffe 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page10of21 Pages 1 Names of Reporting Persons: Zachary Yaffe 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page11of21 Pages 1 Names of Reporting Persons: Stephen Yaffe 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page12of21 Pages 1 Names of Reporting Persons: Gregory Courey 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page13of21 Pages 1 Names of Reporting Persons: Stephen Courey 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ X ] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization Canada Number Of Shares Beneficially Owned by Each Reporting Person With: 5Sole Voting Power 6Shared Voting Power 7Sole Dispositive Power 8Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 9.1% 12 Type of Reporting Person (See Instructions) IN 1The Reporting Person disclaims beneficial ownership of such shares of Common Stock except for the shares such Reporting Person holds of record. CUSIP NO.023178106 Schedule 13G Page14of21 Pages Item1. (a) Name of Issuer Ambassadors International, Inc. (b) Address of Issuer's Principal Executive Offices 2101 4th Avenue, Suite 210, Seattle, Washington98121 Item 2. (a) Name of Person Filing: Chris Goulakos, Spiro Goulakos, Constance Goulakos, Julie Goulakos, Christos Goulakos, George Goulakos, Jamie Goulakos, Sam Yaffe, Zachary Yaffe, Stephen Yaffe, Gregory Courey and Stephen Courey.The persons named in this paragraph are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons”. (b) Address of Principal Business Office or, if none, Residence Chris Goulakos, Spiro Goulakos, Constance Goulakos and Julie Goulakos are located at: 2097 Cambridge Road Montreal, Quebec CANADA H3P 1J1 Christos Goulakos is located at: 365 Revere Montreal, Quebec CANADA H3P 1C2 George Goulakos and Jamie Goulakos are located at: 17 Linwood Crescent Montreal, Quebec CANADA H3P 1J1 Gregory Courey and Stephen Courey are located at: 339 Simcoe Montreal, Quebec CANADA H3P 1X3 Sam Yaffe and Zachary Yaffe are located at: 447 Victoria Avenue Montreal, Quebec CANADA H3Y 2R3 Stephen Yaffe is located at: 150 Chemin de la Pointe Sud, Apt. 1007 Verdun, Quebec CANADA H3E 0A7 (c) Citizenship All Reporting Persons are Canadian citizens. (d) Title of Class of Securities: Common Stock, par value $0.01 per share (e) CUSIP Number CUSIP NO.023178106 Schedule 13G Page15of21 Pages Item3.
